Title: To Benjamin Franklin from the Massachusetts Provincial Congress, 26 April 1775
From: Massachusetts Provincial Congress
To: Franklin, Benjamin


The second Massachusetts provincial congress, elected by the towns as the first had been, held two sessions between February 1 and April 15, 1775. It then recessed until May 10, but as a result of Lexington and Concord reconvened on April 22. By that time John Hancock had left for the second Continental Congress, and Joseph Warren succeeded him as president pro tempore. One of the first acts of the new session was to prepare an account of the events of April 19 and hurry it across the Atlantic for presentation to the British public. A narrative printed in a local paper, accompanied by supporting depositions and an address to the people of Great Britain, was sent on April 28 to Franklin as the provincial agent; the covering letter below was drafted by a committee of which Warren was a member, and was signed by him for the congress. This material arrived in London in late May, almost two weeks before Gage’s account, and Arthur Lee saw to it that the American side of the story received maximum publicity.
  
Sir,
  In Provincial Congress. Watertown April 26th. 1775
From the entire confidence we repose in your faithfulness and abilities, we consider it the happiness of this Colony that the important trust of Agency for it, in this day of unequalled distress, is devolved on your hands: We doubt not your attachment to the cause of the Liberties of Mankind will make every possible exertion in our behalf a pleasure to you; although our circumstances will compell us often to interrupt your repose by matters that will surely give you pain. A singular Instance hereof is the occasion of the present Letter. The contents of this packet will be our apology for troubling you with it: from these you will see how and by whom we are at last plunged into the horrors of a most unnatural War: Our Enemies, we are told, have dispatch’d to Great Britain a fallacious Account of the Tragedy they have begun: to prevent the operation of which, to the public Injury, we have engaged the Vessel that conveys this to you, as a Packet in the Service of this Colony. And we request your assistance in supplying Capt. Derby, who commands her, with such necessaries as he shall want, on the credit of your Constituents in Massachusetts Bay. But we most ardently wish that the several Papers herewith inclosed may be immediately printed and dispersed thro’ every Town in England, and especially communicated to the Lord Mayor, Aldermen, and Common Council of the City of London, that they may take such order thereon as they may think proper; and we are confident your fidelity will make such improvement of them as shall convince all who are not determin’d to be in everlasting blindness, that it is the united efforts of both Englands that must save either. But that whatever price our brethren in the one may be pleas’d to put on their constitutional Liberties we are authorized to assure you that the Inhabitants of the other, with the greatest unanimity, are inflexibly resolved to sell theirs only at the price of their Lives. Signed by order of Congress
Jos Warren Presdt pro tem

To Benjamin Franklin Esqr Agent for the Colony of the Massachusetts-Bay now in London

 
Notation: Genl. Warren to Dr Franklin Watertown Congress

